Title: To James Madison from Samuel Smith, 29 December 1801
From: Smith, Samuel
To: Madison, James


Sir,
Baltimore 29th. Decemr. 1801
In looking Over some Old Papers I have luckily found Mr. Dawson’s Order (which I now inclose) for the Balance that may be due to him from the United States—you will please file the same & of Course Consider me entitled to whatever may become due from your Dept. to Mr. Dawson.
I find the following facts on Enquiry.
The Average weight of the H.hd Tobacco may be Called 1200 lb Nt. wt. The Peace freight 35/ Sterlg. Difference of Duties 18/.
The Average of weight of a Tierce of Rice may be Called 5. 1. 0. Peace freight 12/ Sterlg. Difference of Duties about 4/.
The Average weight (as I am informed for I have no knowledge on the subject) of the Barrel of Pot or Pearl Ashes is 3 Ct. wt. Peace freight 5/6 sterlg. ⅌ Bble. Diff of Duties 
The Peace freight of Pitch Tar & Turpentine may be Called 5/6 Sterlg. ⅌ Barrel.
The Barrel Stave is 2 feet 8 Inches long & 5/8 thick on the Heart.
The Hhd Stave is 3 f. 8. long & ¾ Inch on the Heart.
The Pipe Stave is 4 f. 8 In long & ¾ Inch on the Heart.
I shall proceed for Washington next sunday and am sir, with real friendship & Regard your Obedt. servt.
S. Smith
 

   RC (DLC).


   Smith probably enclosed a letter to him from John Dawson, 22 Mar. 1801 (DLC), written from Baltimore as Dawson prepared to sail for France. At the bottom of the page Dawson wrote: “I do hereby authorise my friend General Smith to settle my accounts with the public, and to receive five hundred dollars which I owe to him.” Dawson had been instructed to sail on the U.S. sloop Maryland, with all ordinary needs provided on board ship. Following ratification of the Convention of 1800 by the French, he was to return on the first available vessel. He was to be paid six dollars per diem for expenses and reimbursed for his return passage, and he was advanced $1,000 before his departure (Levi Lincoln to Dawson, ca. 15 Mar. 1801 [DNA: RG 59, IC, vol. 1]).


   Above these figures Smith wrote abbreviations for units of weight, which are illegible.


   Left blank by Smith.

